Citation Nr: 1205141	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  10-15 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

2.  Entitlement to service connection for skin cancer, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in July 2008, a statement of the case was issued in January 2010, and a substantive appeal was received in February 2010.  In his substantive appeal, the Veteran requested a Board hearing; however, he withdrew his request in a May 2010 written submission.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Diabetes mellitus, type II

The Veteran attributes his diabetes mellitus to exposure to herbicides during his service in Korea.  For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv) (2011).  

The United States Department of Defense has confirmed that Agent Orange was used from April 1968 through July 1969 along the DMZ and has identified units or other military entities that are identified as operating in or near the Korean DMZ.   Both the 2nd and 7th Infantry Divisions, United States Army, had elements in the affected area at the time Agent Orange was being used.  M21-1MR, Part IV, Subpart ii, Chapter 2, § 10.p.; see also http://vbaw.vba.va.gov/BL/21/M21/content/infomap.asp?address=M21-1MRIV.ii.2.C.10#M21-1MRIV.ii.2.C.10.p

The Veteran's DD Form 214 reflects that he had 6 months and 1 day of foreign service.  He is in receipt of the Armed Forces Expeditionary Medal (Korea).  His service personnel records reflect that he was enroute to Korea on May 8, 1969 and that he served as a cook with the 1st Battalion, 17th Artillery through November 30, 1969.  The Board notes that the Veteran's unit, 1st Bn, 17th Arty, is not listed among those units identified by the Department of Defense as operating in an area or near an area near the DMZ, thus the presumptive provisions of 38 C.F.R. § 3.307(a)(6)(iv) are inapplicable to his claim.  See id.  

Notwithstanding the foregoing, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 155 (1997).

In a statement dated March 2009, the U.S. Army and Joint Services Records Research Center (JSRRC) verified that the Veteran's unit (1st Bn., 17th Arty) was located at Munsan-Ni (Camp Hartell) approximately 4 miles from the DMZ.  JSRRC stated that the history does not document the use, storage, spraying, or transportation of herbicides.  In addition, they do not mention or document any specific duties performed by unit members along the DMZ.  

The Veteran asserts, however, that his unit was stationed at Fort McIntyre during which time he was sent out on field duty along the DMZ.  Such is corroborated by the record.  Specifically, a service personnel record pertaining to 'Record of Proceedings Under Article 15, UCMJ' reflects that on July 25, 1969 while stationed at Camp McIntyre the Veteran failed to go at the time prescribed to his appointed place of duty.  Thus, such document confirms that the Veteran was at Camp McIntyre during his service in Korea.  

In September 2009, JSRRC stated that the historical record did not indicate that the Veteran's unit (1st Bn., 17th Arty) was stationed at Camp McIntyre.  JSRRC did not indicate whether herbicides were used at Camp McIntyre nor was the proximity to the DMZ indicated.  The following website http://qsl.net/wd4ngb/cpmcintyre.htm contains a picture of a sign reading 'Camp McIntyre' and 1st Battalion, 17th Artillery.  The picture was purportedly taken in the late 1960's.  As there is credible evidence in support of the Veteran's assertion that he served at Camp McIntyre, a determination should be made as to whether herbicides were used at Camp McIntyre and the proximity of such camp to the DMZ.  

Skin cancer

The Veteran asserts that his skin cancer is due to sun exposure during his period of active service.  He asserts that a diagnosis was rendered in 2003.  Private treatment records on file reflect a diagnosis of basal cell skin cancer in June 2006, and a diagnosis of actinic keratosis in May 2007.  

The Veteran has submitted treatment records in support of his skin cancer claim and has identified Dr. Michael Siegal as his treating physician.  It is unclear whether the entirety of the Veteran's treatment records have been associated with the claims file thus after obtaining an appropriate release an attempt should be made to obtain the Veteran's treatment records from Dr. Segal.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).  The Veteran is competent to attest to his sun exposure during active service; however, he is not competent to offer an opinion as to the etiology of his skin cancer.  Thus, the Veteran should be afforded a VA examination to assess the nature and etiology of his skin cancer.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  Request that JSRRC research and verify the proximity of Camp McIntyre to the DMZ, and whether the history documents the use of herbicides at Camp McIntyre during the Veteran's period of service in Korea from May 8, 1969, to November 30, 1969.  

JSRRC should be notified that the Veteran's service personnel records reflect that the Veteran served with the 1st Battalion, 17th Artillery, and he was stationed at Camp McIntyre in July 1969.  The Veteran asserts that he was stationed at Camp McIntyre during his entire tour in Korea.  

2.  Upon obtaining an appropriate release, request the Veteran's treatment records from Dr. Michael Siegal in Waterford, Michigan.  If the records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for a VA examination with a physician with appropriate expertise in order to determine the nature and etiology of his claimed skin cancer  It is imperative that the claims file be made available to the examiner and reviewed in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  The examiner should respond to the following:

a)  Please identify all disabilities associated with the skin;

b)  Did any disability associated with the skin at least as likely as not (a 50% or higher degree of probability) have its clinical onset during the Veteran's period of service, or is any such disability otherwise related to such period of service, to include sun exposure?

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with service treatment records, post-service treatment records, and lay statements of the Veteran.

4.  After completion of the above, the RO should review the expanded record and readjudicate the claims of service connection for diabetes mellitus and skin cancer.  If either of the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


